Citation Nr: 1727031	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-23 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Veteran's Health Administration (VHA) Office in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement for private medical expenses incurred on December 10, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision issued by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.  The appeal of this matter is under the jurisdiction of the VHA Central Office.  

The Veteran was scheduled for a Travel Board hearing before the Board in January 2015, however, he failed to appear for the scheduled hearing.  

In a February 2013 correspondence, the Veteran raised an informal claim seeking payment of or reimbursement for private medical expenses incurred on December 6, 2012, and December 15, 2012.  The claim for these additional dates has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran was not receiving care for a service-connected disability or a condition associated with and aggravating a service-connected disability, was not in receipt of a total disability rating, and was not participating in a rehabilitation program on December 10, 2012.

2.  The medical care provided on December 10, 2012, was not a qualifying emergency service.



CONCLUSION OF LAW

The criteria for payment of or reimbursement for private medical expenses incurred on December 10, 2012, are not met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.52, 17.54, 17.120-132, 17.1000-1008 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On December 10, 2012, at 8:42 a.m., the Veteran presented for treatment at a private medical facility with a history of an abscess on his right forearm and right hip for approximately one week.  He reported a gradual onset of his symptoms, which included moderate pain, red streaking, and swelling, and the identified cause was unknown.  He denied having any other symptoms.  The Veteran relayed that he underwent an incision and drainage (I&D) of the abscess on his right hip four days prior and that he had similar symptoms previously.  Examination revealed that the Veteran was in no acute distress and that he had an abscess on the dorsal aspect of his right forearm.  No other clinical findings were noted.  The examiner rendered a differential diagnosis of cellulitis and contact dermatitis.  The Veteran underwent an abscess I&D, with no noted complications, and was prescribed doxycycline.  He was told to follow up with his physician in two days.   

At the time of his private treatment in December 2012, the Veteran's service-connected disabilities included a left knee disability, assigned a 10 percent rating, and a scar on the left thigh, assigned a noncompensable rating.  

In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment of or reimbursement for the expenses associated with the services.

The Veteran does not claim that he had prior authorization from VA for the treatment at issue, nor is there any indication in the record of any such authorization.  Thus, the Board finds there was no prior authorization for the non-VA treatment.

When a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment, 38 U.S.C.A. §§ 1725 and 1728.  VA has amended these regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 4123-24  (2008).   The Veteran's claim has been considered under the amended version of these regulations, which are more favorable to the Veteran because it liberalizes the law by mandating reimbursement and expanding the definition of emergency treatment.  

Under 38 U.S.C.A. § 1728, payment or reimbursement for qualifying emergency services provided is authorized for (a) service-connected conditions; (b) nonservice-connected conditions associated with and aggravating a service-connected disability; (c) any disability if the veteran has a service-connected disability that has been determined to result in total disability that is permanent in nature; or (d) any illness, injury, or dental condition of a veteran who is a participant of a vocational rehabilitation program that is determined to be medically necessary to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.

The Veteran was not in receipt of a permanent and total disability rating or a participant of vocational rehabilitation at the time of the private treatment, and the treatment was not provided in conjunction with a service-connected disability or a non-service connected disability which is associated with and aggravating a service-connected disability.  As such, reimbursement is not available under 38 U.S.C.A. § 1728.  Zimick v. West, 11 Vet App. 45, 49 (1998) (All requirements of 38 U.S.C.A. § 1728 must be met before payment may be authorized).

Under 38 U.S.C.A. § 1725, payment or reimbursement for qualifying emergency services provided is authorized for nonservice-connected conditions in non-VA facilities.  To be eligible for payment or reimbursement, the Veteran has to satisfy all of the criteria.  In part, the criteria require that the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The regulation indicates that this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002.

Based on a review of the evidence, the Board finds that the treatment received in December 2012 was not rendered in a medical emergency, and it cannot be reasonably argued that a prudent layperson would expect that a delay in seeking such treatment would have been hazardous to life or health.  The emergency treatment records document the Veteran's reported symptoms of moderate pain, red streaking and swelling associated with an abscess on the right arm, with no other pertinent clinical finding.  These medical records do not include evidence indicating that the abscess or symptoms had increased in severity since the onset approximately one week earlier or that the condition threatened his life or health.  

In reaching this determination, the Board has considered the Veteran's assertion that he sought private emergency treatment because he suffered from a spider bite to his arm and thigh.  He further states that he considered the spider bite to be life threatening and that he had no alternative but to seek emergency care because the Jacksonville VA outpatient clinic was not open.  Although the Veteran is competent to report his medical history, the Board finds the objective medical records to be the most credible evidence as to the circumstances surrounding his emergency medical treatment.  Indeed, there is no indication, to include his reported history at the time of treatment, that the abscess was associated with a spider bite; rather, the emergency medical treatment record lists the identified cause of the Veteran's condition as unknown.  Moreover, the Veteran presented for emergency treatment in no acute distress, reported having experienced symptoms for a week, and described the severity of his symptoms as no worse than moderate.  The emergency treatment records further indicate that the Veteran actually presented for treatment the morning of December 10, 2012, which the Board notes was a Monday, a day when treatment at the Jacksonville VA outpatient clinic would have been available.  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (citing Fed. R. Evid. 201(b) that courts may take judicial notice of facts not subject to reasonable dispute).  Given these facts, the Veteran's assertions that his abscess symptomatology was of an emergent nature are given limited probative value and are outweighed by the other evidence of record.   

Reimbursements for unauthorized medical expenses cover only specific factual scenarios, which are restricted to emergency services.  The Board is bound by the law and is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The facts do not suggest that the care was a qualifying emergency service.  

Because all of the criteria listed under 38 U.S.C.A. § 17255 are required to be met, and the Veteran fails to meet one, there is no need to address whether any of the other requirements for such reimbursement have been met.

Thus, the Board finds that the claim for payment of or reimbursement for unauthorized medical expenses incurred on December 10, 2012, must be denied.



ORDER

Entitlement to payment of or reimbursement for private medical expenses incurred on December 10, 2012, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


